Title: To Thomas Jefferson from Cato West, 13 February 1804
From: West, Cato
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Mississippi Territory Town of Washington. February 13th. 1804
               
               I take leave Respectfully to address you upon a subject Interesting to me and as I concieve much so to the Government.—Upon the arrival of the first part of the Tennessee Regiment of Volunteers Majr. Witherspoon the Officer Commanding informed me, he had no means of procuring Forage for the Horses of his Corps and that he knew of no person in the Regiment Authorized, for that purpose and solicited my Immediate attention to that object as the Horses were much injured and reduced by forced Marches, and then suffering; at the same time handed me a letter from Genl. Wilkenson requesting me to do all in my power for the accommodation and Comfort of that Patriotic band of Soldiers. The application of the Officer supported by the Genls. request with my own inclination, determined me to provide for subsisting the Horses of that Corps—And I accordingly Employed Majr. F. L. Claiborne for that service, in hopes however it would not long be necessary for me to act on that Business, presuming that a Quarter Master or Agent duly Authorized would soon appear for the purpose.
               But when Colo. Doherty arrived with the residue of the Troops he informed me there was no such Character attendant on his Regiment and solicited in a pressing manner a Continuance of supplies of Forage, and also some other articles of inconsiderable value, necessary for the use of his Regiment.
               Upon this subject I wrote early to the Secy. of War, and also to Genl. Wilkenson, and Govr. Claiborne in New Orleans. From the Secy. I have recieved no answer—From the Genl. I recd. an answer with his thanks for my Interposition on that Occasion and soliciting in a pressing manner a Continuance of my attentions to that Corps and directed me to draw upon the Secretary of War for the amount of my disbursements—I also recd. a letter from the Govr. approving of what I had done on the Occasion—I have however postponded drawing Bills in hopes of being favoured with the Answer of the Secretary of War with more direct Authority to draw for the amount due for those Supplies—But some Money having been Borrowed by my Agent for the purpose of purchasing those supplies and in all cases where purchases have been made Immediate payment was promised, will oblige me to draw very soon, but shall previously or at the same time Transmit the Accounts with all necessary Vouchers for their support in the Usual mode of similar Business, trusting that no difficulty will arise to me in obtaining due payment thereupon and that my proceedings herein will meet your approbation and all others concerned. For the information of Government and to explain my conduct fully in this measure I shall transmit with the accounts a Copy of the Correspondence with Genl. Wilkenson and others relative thereto, trusting thereby to remove if not prevent any Impressions which could possibly be made to my disadvantage—The prices charged for supplies of Forage to those Troops may be thought high, but when it is Known that all the Articles of liveing are extremely dear in this Country it will Readily be accounted for, and if it were necessary Proof could be made that the prices charged are not higher than is customary. I am aware of the Impropriety of an Officer’s traveling out of the line of his legal duties even when he may do good, but the Extreme exigency of this case, was such that I could not hesitate in determining what part to take. I have stated to you Sir Briefly my proceedings on this Occasion trusting that you will please to excuse the Liberty thus taken in addressing you out of the Common mode, which has arose from a fear of Difficulties which might prove Injurious to me, and this solicitude has been excited by the Omission of the Secretary of War to answer my Communication above mentioned.
               I am Dear Sir with very great Respect and much Esteem your Friend &c.
               
                  Cato West 
               
            